Citation Nr: 0010358	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disorder as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  The veteran also served another period of service 
beginning from March 1976, which ended in a discharge under 
other than honorable conditions.  Therefore, only the period 
of active service from August 1969 to August 1971 shall be 
considered in making this decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.   
 
The veteran submitted additional evidence in January 2000, 
that he wished to have considered by the Board.  This 
material was not accompanied by a waiver of consideration by 
the RO.  Part of the material is duplicative of evidence 
already in file or previously submitted.  The new material 
includes a statement by the veteran, and what appears to be 
an unpublished writing transmitted by email to the Vietnam 
Veterans Association, which contains a discussion of a study 
of PTSD as a risk factor for coronary heart disease.  This 
discussion is generic and not specific to the veteran's case.  
Since the writing is general in nature and there is no 
medical evidence of record that tends to relate the veteran's 
claimed hypertension or heart disorder to his service 
connected PTSD, the writing is not sufficient to well ground 
the veteran's claim.  See Mattern v. West, No. 96-1508 (U.S. 
Vet. App. Feb. 23, 1999).  This evidence is therefore not 
considered pertinent as it can not as a matter of law make 
the claim well grounded.  Therefore, this evidence will not 
be referred back to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  38 C.F.R. § 
20.1304(a)(c) (1999).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension and heart disorder as secondary to service-
connected post-traumatic stress disorder is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The claim of entitlement to service connection for a 
hernia is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension and heart disorder as secondary to service-
connected post-traumatic stress disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for hernia 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 (1995).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
C.F.R. § 3.306(a).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The medical evidence in this case includes service medical 
records; private and VA clinical records from 1982 through 
1998; and reports of a number of VA examinations between 1993 
through 1998.  The veteran has also provided a number of lay 
statements.  

Hypertension and Heart Disorder As Secondary to Service-
Connected PTSD

The veteran essentially claims that he has hypertension and 
heart disorder secondary to his service-connected post-
traumatic stress disorder (PTSD).  In this case the Board 
finds that the claim for service connection for these 
disorders is not well-grounded.  There simply is no competent 
medical evidence of record that provides a nexus to link any 
claimed hypertension or heart disorder, to either the 
veteran's service-connected PTSD or his period of active 
service or any incident therein.  

The Board notes that a review of the veteran's service 
medical records reveals that none of those records contain 
evidence showing a heart condition or hypertension disorder.  
In this regard, at the time of the veteran's June 1969 pre-
enlistment examination, he reported no trouble with high 
blood pressure or heart problems.  His blood pressure was 
recorded as 134/80.  The evaluation for heart and vascular 
system were both normal.  Similarly, at his April 1971 
examination at discharge, he reported no problems with blood 
pressure or heart problems.  At that time, his blood pressure 
was recorded as 140/84 and the evaluation was normal for the 
heart and vascular system.  The report of a December 1975 
examination shows that the veteran reported that he had no 
complaints of high blood pressure or heart trouble.  His 
blood pressure was recorded at that time as 138/88; and 
evaluation of the heart and vascular system was normal.

Post-service, there is no clinical evidence of hypertension 
or heart disorder proximate to service.  There is no evidence 
with respect to high blood pressure until several years after 
service in the 1980's.  Private clinical records show that 
the veteran's blood pressure was recorded as 160/100 in May 
1982.  Subsequent blood pressure readings from 1982 through 
1988 show that the veteran's blood pressure was manifested 
primarily by diastolic readings equal to or below 120, and as 
low as 80; and systolic  readings were equal to or below 170, 
and as low as 140.  The first assessment of hypertension was 
in 1989.  The first findings of any heart disorder is not 
until the early 1990's.  None of the private or VA clinical 
treatment records from 1982 and thereafter provides an 
opinion that the veteran's claimed hypertension or heart 
disorder is related to either his service-connected PTSD or 
to service in any way.

The report of a March 1993 VA examination noted a known 
history of coronary artery disease, that the veteran had a 
four-vessel CABG in February 1993, and that the veteran had 
been diagnosed with chronic obstructive pulmonary disease, 
which had not been treated.  After examination, the report 
includes an impression of coronary artery disease and chronic 
obstructive pulmonary disease. 

In a May 1993 statement from a VA examiner, she noted 
findings of post-operative coronary artery disease with four-
vessel coronary artery bypass graft, compensated congestive 
heart failure and history of unstable angina; and early 
chronic obstructive pulmonary disease.

The report of an April 1994 VA examination shows complaints 
of having heart disease.  The report noted that the veteran 
had required treatment for several years for hypertension, 
and began having chest pains in 1992, for which he was 
hospitalized apparently with acute myocardial infarction in 
July 1992.  He subsequently had a four-vessel coronary artery 
bypass graft in February 1993; and was hospitalized with 
congestive heart failure in April 1993.  The veteran had 
present complaints of rather marked dyspnea on exertion on 
some days; with recurrent chest pains with less than normal 
exertion.  After examination, the report includes impressions 
of hypertension, under treatment; postoperative coronary 
artery disease with old myocardial infarction, coronary 
artery bypass graft, angina pectoris, and history of 
congestive heart failure.  

In an April 1994 statement from R. Nathan Grantham, M.D., Dr. 
Grantham indicated that he had no expertise in PTSD and no 
knowledge of its relationship to hypertension.  Dr. Grantham 
noted that hypertension was one of the major risk factors for 
coronary disease and undoubtedly contributed significantly to 
the myocardial infarction experienced by the veteran in 1992.  

During a November 1994 VA examination the veteran reported 
complaints of continued symptoms of some dyspnea on exertion 
with some chest pains with less than normal exertion and 
relieved with nitroglycerin.  After examination the report 
contains impressions of hypertension under treatment and 
well-controlled; and post-operative coronary artery disease 
with old myocardial infarction, coronary artery bypass graft, 
angina pectoris and compensated congestive heart failure.  
The examiner concluded with an opinion that the veteran's 
hypertension was not etiologically related to PTSD.  The 
examiner also opined that the veteran did have a known 
coronary artery disease which was etiologically related to 
the veteran's hypertension, but not related to PTSD.

During a November 1994 VA examination for PTSD, the veteran 
related complaints of difficulties with chest pain since 
1991, anxiety attacks, difficulty breathing, and difficulty 
with high blood pressure.  The report contains a diagnosis of 
PTSD, panic attacks under Axis I; and hypertension under Axis 
III.  The examiner opined that the veteran's hypertension 
existed prior to the time he was suffering from PTSD, and it 
existed prior to the time of having anxiety attacks.  The 
examiner noted that the "PTSD symptoms only began to become 
conscious with [the veteran's] surgery in 1992."

The clinical record, including subsequent VA examinations in 
May 1997 and March 1998, does show findings of present 
hypertension and heart disorders.  None of the competent 
medical evidence of record, however, shows that these claimed 
disorders are etiologically related to the veteran's service-
connected PTSD or to service.  As discussed, the first 
clinical evidence of either claimed disorder is not until 
several years after service.  Moreover, despite numerous 
medical records from 1982 referable to the claimed 
hypertension and heart disorders, none contain any opinion or 
other evidence showing that either of the veteran's two 
claimed disorders of hypertension or heart disorder are 
related to service; or related to the service-connected PTSD.  
There is no competent evidence that the PTSD either directly 
caused or aggravated any hypertension or heart disorder. 

As noted in the introduction, the veteran submitted 
additional evidence in January 2000, that he wished to have 
considered by the Board.  The new material includes  what 
appears to be an unpublished writing transmitted by email to 
the Vietnam Veterans Association.  The writing contains a 
generic discussion of a study of PTSD as a risk factor for 
coronary heart disease.  This discussion is generic and not 
specific to the veteran's case.  Since the writing is general 
in nature and there is no medical evidence of record that 
tends to relate the veteran's claimed hypertension or heart 
disorder to his service connected PTSD, the writing is not 
sufficient to well ground the veteran's claim.  See Mattern 
v. West, No. 96-1508 (U.S. Vet. App. Feb. 23, 1999).  
Additionally, the writing merely indicates the concomitance 
of PTSD and coronary heart disease, without providing 
evidence of any etiological or causal  relationship between 
the two.  That is, this writing does not provide evidence 
that the service-connected PTSD either caused or aggravated 
the claimed hypertension or heart disorder.

Moreover, in a May 1996 statement by a VA physician who has 
reviewed the veteran's claims file, that examiner provided an 
opinion of the etiological relationship between PTSD, and 
heart disease/hypertension.  She opined that the 
preponderance of the evidence at that time did not support 
the claim that heart disease was caused by stress (PTSD).  

On the basis of the foregoing, the Board concludes that as 
there is no competent medical evidence of a nexus to support 
the veteran's claim, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

Hernia

The veteran maintains that a pre-existing hernia disorder was 
aggravated during service.  A review of the veteran's service 
medical records reveals that at the time of the veteran's 
June 1969 enlistment examination, he reported a history of 
hernia in March 1969; and the examiner made a notation 
referable to a right inguinal hernia with no recurrence.  
During the veteran's period of active service from August 
1969 to August 1971, service medical records show no 
complaints, treatment or findings referable to a hernia 
disorder.  During his April 1971 separation examination, the 
veteran again reported a hernia, which was noted to have 
occurred in 1969.  

The Board finds that, based on this record of evidence, the 
veteran's hernia disorder clearly and unmistakably existed 
prior to his entry into active duty, and is therefore not 
entitled to the presumption of soundness as to that disorder.  
See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  The evidence shows that the veteran had a 
preexisting hernia disorder on entry to service.  There are 
no indications in the clinical record of any measured 
worsening of the disability during service to constitute an 
increased disability.  The disorder was merely noted at the 
beginning and at the end of his period of active  service; 
and there is no indication that the veteran ever sought 
treatment during his service or that it worsened during that 
time.  

Moreover, a review of post-service medical records do not 
show any competent evidence to show any increase in severity 
of a hernia disorder that is related to service.  Despite 
numerous private and VA treatment and examination reports, 
there simply is no evidence of an increase in severity of the 
preexisting hernia disorder, or to show that any claimed 
hernia disorder is related to service.  On the basis of the 
foregoing, the Board finds that the veteran's preexisting 
hernia disorder did not increase in severity during service.  
The Board notes in this regard, that to the extent that his 
preexisting hernia disorder may have become temporarily 
symptomatic during service, as indicated by the veteran's 
claim, the Board notes that temporary flare-ups are not 
sufficient to be considered aggravation in service.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 197 (1991).  No competent 
medical evidence has been presented to show that the 
veteran's pre-service hernia increased in severity during 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a).  This "presumption of aggravation" 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  In this case, no actual increase in disability 
was shown during service and thus there is no competent 
medical evidence that the veteran's hernia disorder was 
aggravated during service.  

Tinnitus

The veteran maintains that he has tinnitus, which resulted 
from his active service.  A review of the service medical 
records shows no complaints, treatment or diagnosis referable 
to a tinnitus disorder.  At his April 1971 discharge 
examination, although he reported having had "ear, nose or 
throat trouble," he did not report any hearing loss or 
tinnitus, and the evaluation on examination was normal for 
ears and drums.  

Post-service, despite numerous clinical records from May 1982 
through the 1990's, the first reference to tinnitus is 
contained in a May 1993 VA examination report.  That report 
noted complaints of hearing loss since service; and noted 
that the veteran experienced severe, constant bilateral 
tinnitus above 2000 Hz.  The report indicated that the 
veteran had no history of middle ear disease, and a normal 
tympanogram.  The summary of audiological test results was 
that the veteran demonstrated a severe sensorineural loss 
above 2000 Hz bilaterally.

There are no subsequent medical records showing any 
complaints or treatment for tinnitus.

Although the evidence indicates that the veteran currently 
has bilateral tinnitus, the record does not contain any 
competent evidence of a bilateral tinnitus disorder until 
many years after service.  Consequently, in order to well 
ground the claim, competent evidence of a nexus or link 
between the current bilateral tinnitus and the veteran's 
active duty service is necessary.  Such evidence is absent in 
this case.  In the absence of medical evidence, such as a 
medical opinion, linking a current bilateral tinnitus 
disability to service, the Board concludes that the claim is 
not well grounded.  Therefore, the benefit sought on appeal 
in this regard must be denied.

Conclusion

The veteran is competent to attest that he has hypertension 
and heart disorder as secondary to service-connected post-
traumatic stress disorder; that a preexisting hernia disorder 
was aggravated by service; and that he has tinnitus resulting 
from service.  It is clear that he believes that these 
claimed disorders are related to his active service.  
However, he is not shown to be a licensed medical 
practitioner and thus is not competent to offer opinions on 
questions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  (holding that lay persons are not competent to offer 
medical opinions).  Consequently, any such assertions or lay 
statements in that regard are insufficient to make the claim 
well grounded.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for any of the disorders on appeal here and 
considered here.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claims.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for hypertension and heart disorder as 
secondary to service-connected post-traumatic stress disorder 
is denied.

Service connection for a hernia is denied.

Service connection for tinnitus is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


